Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
1.	Claims 1-5, 7-15, 17-25 and 27-30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations as recited in independent claims 1, 11 and 21 as a whole, and specially to responsive to identifying the first application and the second application, determining, by the processing device, that a volume level of the computing system is not on mute, and that a determined number of sound-related criteria are satisfied, wherein the sound-related criteria comprise: a first sound-related criterion that indicates that the first sound and the second sound meet a threshold volume level; and a second sound-related criterion that indicates that a user is accessing sound related controls; and responsive to determining that the determined number of sound-related criteria are satisfied, displaying a first sound indicator in a user interface in association with a first visual representation of the first application and a second sound indicator in the user interface in associated with a second visual representation of the second application, the first sound and the second sound indicators indicating that the first application is generating the first sound and the second application is generating the second sound, and the first sound indicator allowing for control of the first sound generated by the first application and the second sound indicator allowing for control of the sound generated by the second application. Thus, Claims 1, 11 and 21 are allowed over the prior arts of record.
Claims 2-5, 7-10, 12-15, 17-20, 22-25 and 27-30 dependent claims of claims 1, 11 and 21.  Thus, they are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch, can be reached at (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/LE V NGUYEN/Examiner, Art Unit 2143                                                                                                                                                                                                        October 22, 2021

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143